

115 HR 1852 IH: White House Accountability for Language Diversity Act 
U.S. House of Representatives
2017-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 1852IN THE HOUSE OF REPRESENTATIVESApril 3, 2017Mr. Correa (for himself, Mr. O'Halleran, Ms. Velázquez, Mrs. Napolitano, Mr. Espaillat, Mr. Gallego, Ms. Barragán, Mr. Serrano, Mr. Cárdenas, Mr. Gutiérrez, Ms. Titus, Mr. Foster, Mr. Aguilar, Mr. Kihuen, Mrs. Torres, Mr. Ted Lieu of California, Mr. DeSaulnier, Ms. Bass, Mr. Takano, Ms. Roybal-Allard, Ms. Judy Chu of California, Mr. Ruiz, Mr. Schrader, Ms. Maxine Waters of California, Ms. Lofgren, Mr. Grijalva, Mr. Connolly, Mr. Huffman, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo require the White House and each agency to provide an official website in Spanish, Chinese,
			 Tagalog, and Vietnamese, and for other purposes.
	
 1.Short titleThis Act may be cited as the White House Accountability for Language Diversity Act . 2.Spanish, Chinese, Tagalog, and Vietnamese language websites required (a)In generalNot later than 30 days after the date of the enactment of this Act, the White House and the head of each agency shall establish a Spanish, Chinese, Tagalog, and Vietnamese language version of the official website for the White House and that agency. Any such website may only include official content and may not include links to other Spanish, Chinese, Tagalog, or Vietnamese (as applicable) websites that are not official content.
 (b)Link on main pageA link to the website required under subsection (a) shall be easily accessible and in plain view on the main page of the English version of the White House and agency website.
 (c)Maintenance of websiteThe President and the head of each agency shall maintain and update the website required under subsection (a) on a regular basis.
 (d)Agency definedThe term agency has the meaning given that term in section 551 of title 5, United States Code. 